Case 1:19-cv-23131-RNS Document 74 Entered on FLSD Docket 11/02/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-23131-CIV-SCOLA/LOUIS

  EQUAL EMPLOYMENT
  OPPORTUNITY COMMISSION

         Plaintiff,

  &

  LOUISE DAVIDSON-SCHMICH,

         Plaintiff-Intervenor,
  v.

  UNIVERSITY OF MIAMI,

        Defendant.
  ________________________________/

                                              ORDER

         THIS CAUSE is before the Court on Plaintiff Equal Employment Opportunity

  Commission’s (“EEOC” or “Plaintiff”) Third Motion to Compel (ECF No. 68). A discovery

  hearing was held on the Motion on October 15, 2020. This Order succinctly memorializes but does

  not alter the rulings made in open court.

         In its Third Motion to Compel, the EEOC seeks discovery regarding starting salaries

  offered to tenured or tenure-track faculty from the College of Arts and Sciences from 2008-2020

  and from the School of Business from 1999-2008, including documents revealing how starting

  salaries were set, as well as documents sufficient to determine the rank, department, length of

  appointment,    sex,   educational background, experience,     teaching   load, administrative

  appointments, and salary of each faculty member as well as other benefits offered. The EEOC

  further seeks to compel discovery on annual salary increases limited to tenure-track Political



                                                    1
Case 1:19-cv-23131-RNS Document 74 Entered on FLSD Docket 11/02/2020 Page 2 of 3




  Science faculty from 1999-2020, including qualitative and quantitative assessments, evaluations,

  information about retention offers, tenure, promotions, sabbaticals, and administrative

  assignments.

         The EEOC contends it needs the data in order to create enough of a market pool to test the

  explanations advanced by Defendant UM for setting the challenged salaries of Plaintiff-

  Intervenor, the alleged comparator, and a third professor identified as comparably situated to the

  Plaintiff-Intervenor. It is averred that Defendant has answered and explained its processes for

  determining starting salary and salary increases for its professors, and the data Plaintiff seeks might

  enable them to test whether Defendant’s salary decisions were truly reflective of the factors it

  claims to have considered, including experience, publications by the professor, and other

  professional metrics. Counsel for Plaintiff contends that the Defendant already prepares reports

  containing the sought-after information (“Faculty Salary Analysis Spreadsheets”) in its regular

  course of business, a few of which have already been produced by Defendant in redacted form.

  Defendant denies that such Spreadsheets exist for all of the years sought.

         Plaintiff’s Motion is GRANTED, in part. The information Plaintiff seeks exceeds that

  which is relevant to their claims. The proffered relevance of the expansive data sought by Plaintiff

  is to test the accuracy of Defendant’s averred process—meaning, the data would enable Plaintiff

  to see if the results Defendant reached in salary decisions were supported. This fails to take into

  account what information Defendant actually considered in making salary increase decisions, nor

  is it remotely tailored to discovering the salary increase decisions of the professors at issue in this

  case. Notwithstanding, Defendant’s explanation for determining those contested salaries puts at

  issue some of the information Plaintiff now seeks and, proportional to the needs of the case,

  Defendant has been ordered to supplement its responses, as follows.



                                                        2
Case 1:19-cv-23131-RNS Document 74 Entered on FLSD Docket 11/02/2020 Page 3 of 3




         Defendant shall produce existing Faculty Salary Analysis Spreadsheets without redactions.

  Defendant shall further produce starting salary information for Political Science faculty, including

  any documents or information Defendant utilized in making those starting salary decisions, for the

  years of 1999, 2000 and 2007. Lastly, to the extent that additional studies have been undertaken

  by Defendant regarding or including faculty salary analysis that have not been produced, other

  than the Faculty Salary Analysis Spreadsheets, these additional studies must be reviewed by

  Defendant to ensure there is no unique information regarding the Political Science faculty to be

  produced.

         The Court further finds, pursuant to Fed. R. Civ. P. 37(a)(5)(A)(ii), that no award of fees

  is warranted. Defendant’s objections to the EEOC’s requests were substantially justified, though

  overruled in part. Moreover, the Parties’ good faith efforts to resolve the dispute without Court

  intervention meaningfully narrowed the dispute. Accordingly, I find that no shifting of fees

  incurred in bringing this Motion is warranted.

         DONE and ORDERED in Chambers, in Miami, Florida, this 2nd day of November, 2020.



                                                       __________________________
                                                       LAUREN F. LOUIS
                                                       UNITED STATES MAGISTRATE JUDGE




                                                       3
